            Case 4:19-cv-02455-JST Document 114 Filed 06/30/21 Page 1 of 4




 1   Hassan A. Zavareei (CA Bar No. 181547)       Arturo J. González (CA SBN 121490)
     hzavareei@tzlegal.com                        agonzalez@mofo.com
 2   Andrea R. Gold*                              Penelope A. Preovolos (CA SBN 87607)
     agold@tzlegal.com                            ppreovolos@mofo.com
 3   Allison Parr*                                Alexis A. Amezcua (CA SBN 247507)
     aparr@tzlegal.com                            aamezcua@mofo.com
 4   TYCKO & ZAVAREEI LLP                         Camila A. Tapernoux (CA SBN 299289)
     1828 L Street, NW, Suite 1000                ctapernoux@mofo.com
 5   Washington, DC 20036                         MORRISON & FOERSTER LLP
     Tel: (202) 973-0900                          425 Market Street
 6   Fax: (202) 973-0950                          San Francisco, California 94105-2482
                                                  Telephone: 415.268.7000
 7   Gregory F. Coleman*                          Facsimile: 415.268.7522
     gcoleman@milberg.com
 8   Adam A. Edwards                              Attorneys for Defendant APPLE INC.
     aedwards@milberg.com
 9   William A. Ladnier (CA Bar No. 330334)
     wladnier@milberg.com
10   MILBERG COLEMAN BRYSON
     PHILLIPS GROSSMAN, PLLC
11   800 S. Gay Street, Suite 1100
     Knoxville, TN 37929
12   Tel: (865) 247-0080
     Fax: (865) 522-0049
13
     * Admitted pro hac vice
14
     Attorneys for Plaintiffs
15   and the Proposed Classes
16
17                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
18
19    LISA TABAK, DE’JHONTAI                        CASE NO. 4:19-CV-02455-JST
      BANKS, DAVID DANON, BRIANNA
20    CASTELLI, MATTHEW WHITE, KELLY
21    CAMELO-CENICOLA, NESTOR                       JOINT CASE MANAGEMENT
      TRUJILLO, and CHRISTINE CLEMENCE,             STATEMENT
22    on behalf of themselves and all
      others similarly situated,
23
                                Plaintiffs,
24
25    v.

26    APPLE, INC.,
27                              Defendant.
28
     JOINT CASE MANAGEMENT STATEMENT
     CASE NO. 4:19-cv-02455-JST               1
                Case 4:19-cv-02455-JST Document 114 Filed 06/30/21 Page 2 of 4




 1          Pursuant to Civil Local Rule 16-9, Plaintiffs Lisa Tabak, De’Jhontai Banks, David Danon,
 2   Brianna Castelli, Matthew White, Kelly Camelo-Cenicola, Nestor Trujillo, and Christine
 3
     Clemence, on behalf of themselves and all others similarly situated (“Plaintiffs”), and Defendant
 4
     Apple Inc. hereby submit the following Joint Case Management Statement for the Case
 5
     Management Conference scheduled for July 2, 2021, at 1:30 P.M. The parties specifically submit
 6
 7   this Statement pursuant to the Court’s Order continuing the previously scheduled case

 8   management conference. ECF No. 103; see also ECF No. 95, at 2 (setting forth the format for case
 9   management statements submitted in this manner).
10
     I.     RELEVANT HISTORY & STATUS OF DISCOVERY.
11
            The parties’ last case management conference took place on February 2, 2021. On April
12
13   28, 2021, the parties jointly submitted a case management statement. ECF No. 102. Following the

14   filing of that statement, the Court continued the case management conference to July 2, 2021. ECF

15   No. 103.
16
            Plaintiffs propounded written discovery requests on January 25, 2021. On March 10, 2021,
17
     Defendant served its responses and objections to Plaintiffs’ discovery requests. Since that time,
18
     the parties have exchanged written correspondence and met and conferred via telephone to discuss
19
20   Plaintiffs’ issues with Defendant’s responses and objections. The parties met and conferred via

21   telephone on June 29, 2021, in a further effort to resolve these outstanding issues. While the parties
22   have not resolved each issue as of the date of this filing, the parties continue to work expeditiously
23
     to resolve these issues without the Court’s intervention. Defendant served its first sets of Requests
24
     for Production, Interrogatories, and Requests for Inspection on Plaintiffs on June 29, 2021.
25
            The parties have worked cooperatively to develop a Joint Protective Order and ESI
26
27   Stipulation. The Court entered the parties’ Stipulated Protective Order on May 18, 2021, ECF No.

28
     JOINT CASE MANAGEMENT STATEMENT
     CASE NO. 4:19-cv-02455-JST                       2
              Case 4:19-cv-02455-JST Document 114 Filed 06/30/21 Page 3 of 4




 1   109, and the parties’ stipulated ESI Order on June 2, 2021, ECF No. 112. Following this, the parties
 2   met and conferred via telephone on June 29, 2021, to discuss the selection of search terms and
 3
     custodians relating to Defendant’s production of documents in response to Plaintiffs’ discovery
 4
     requests. The parties continue to work cooperatively and expeditiously to select search terms and
 5
     custodians so that documents may be produced and discovery may continue.
 6
 7          At this time, there are no additional issues that the parties believe require the Court’s

 8   attention.
 9   DATED: June 30, 2021
10
      /s/ William A. Ladnier                             /s/ Alexis A. Amezcua
11    Gregory F. Coleman*                                Arturo J. González (CA SBN 121490)
      gcoleman@milberg.com                               agonzalez@mofo.com
12    Adam A. Edwards*                                   Penelope A. Preovolos (CA SBN 87607)
      aedwards@milberg.com                               ppreovolos@mofo.com
13    William A. Ladnier (CA Bar No. 330334)             Alexis A. Amezcua (CA SBN 247507)
      wladnier@milberg.com                               aamezcua@mofo.com
14    MILBERG COLEMAN BRYSON                             Camila A. Tapernoux (CA SBN 299289)
      PHILLIPS GROSSMAN, PLLC                            ctapernoux@mofo.com
15    800 S. Gay Street, Suite 1100                      MORRISON & FOERSTER LLP
      Knoxville, TN 37929                                425 Market Street
16    Tel: (865) 247-0080                                San Francisco, California 94105-2482
      Fax: (865) 522-0049                                Telephone: 415.268.7000
17                                                       Facsimile: 415.268.7522
      Hassan A. Zavareei (CA Bar No. 181547)
18    hzavareei@tzlegal.com                              Attorneys for Defendant APPLE INC.
      Andrea R. Gold*
19    agold@tzlegal.com
      Allison Parr*
20    aparr@tzlegal.com
      TYCKO & ZAVAREEI LLP
21    1828 L Street, NW, Suite 1000
      Washington, DC 20036
22    Tel: (202) 973-0900
      Fax: (202) 973-0950
23
      Annick Persinger (CA Bar No. 272996)
24    TYCKO & ZAVAREEI LLP
      1970 Broadway, Suite 1070
25    Oakland, CA 94612
      Tel: (510) 254-6808
26
      * Admitted pro hac vice
27
      Attorneys for Plaintiffs
28
     JOINT CASE MANAGEMENT STATEMENT
     CASE NO. 4:19-cv-02455-JST                      3
              Case 4:19-cv-02455-JST Document 114 Filed 06/30/21 Page 4 of 4




 1
                                           ATTESTATION
 2
            I, William A. Ladnier, am the ECF User whose ID and password are being used to file the
 3
 4   foregoing document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that counsel

 5   has concurred in this filing.
 6                                                             /s/ William A. Ladnier
 7                                                             William A. Ladnier

 8                                                             Attorney for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     JOINT CASE MANAGEMENT STATEMENT
     CASE NO. 4:19-cv-02455-JST                    4
